Exhibit 10.1

[gmnfo2jpzisi000001.jpg]

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT THAT IS MARKED BY
[***] HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND (II) WOULD LIKELY
CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

Contractholder:PotlatchDeltic Corporation

 

Effective Date:March 6, 2020

 

Date of Issue:October 16, 2020

 

Contract Number:[***]

 

NEW YORK LIFE WILL PAY the benefits provided by this contract, subject to its
terms and conditions.

This contract is made in consideration of the payment of a Contribution in the
amount of $[***] receipt of which is hereby acknowledged.

The benefits, provisions and conditions set forth on the following pages are
part of this contract.

IN WITNESS WHEREOF, New York Life has caused this contract to be executed on its
Date of Issue.

 

 

GROUP  ANNUITY  CONTRACT

SINGLE  CONTRIBUTION            NON  CONTRIBUTORY

NON-PARTICIPATING  ANNUITIES

[gmnfo2jpzisi000002.jpg]
Chairman and CEO

[gmnfo2jpzisi000003.jpg]

Secretary

 

 

/s/ Andrew Cohen

Countersignature

 




 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE

PAGE

 

 

 

 

I.

 

DEFINITIONS

1

 

 

 

 

 

II.

 

BENEFITS

 

 

 

 

Annuity Benefits

3

 

 

 

 

 

III.

 

PAYMENT OF BENEFITS

 

 

 

 

Method of Payment of Annuity Benefit

4

 

 

 

Beneficiary

4

 

 

 

Payment in Event of Incapacity

4

 

 

 

Evidence of Survival

4

 

 

 

 

 

IV.

 

GENERAL PROVISIONS

 

 

 

 

Contract

5

 

 

 

Certificates

5

 

 

 

Misstatements and Redetermination of Annuity Payments

5

 

 

 

Information to be Furnished

5

 

 

 

Liability of New York Life

6

 

 

 

Assignability

6

 

 

 

Jurisdiction

6

 

 

 

 

 

PARTICIPANT LISTING

 

 

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

ARTICLE I:  DEFINITIONS

 

Whenever the terms set forth below are used in this contract, they will have the
meaning set forth below unless a different meaning is plainly required by the
context.  Masculine pronouns will refer to both males and females and the
singular will include the plural unless the context indicates
otherwise.  Headings of articles and sections are used for convenience of
reference and, in case of conflict, the text of the contract, rather than such
headings, will control.

 

1.1

PLAN means the Potlatch Salaried Retirement Plan, Potlatch Hourly Retirement
Plan, Potlatch Hourly Non Represented Retirement Plan, and Retirement Plan of
Deltic Timber Corporation, as they existed on March 6, 2020.

1.2

PARTICIPANT means any person designated by the Employer as a retired participant
of the Plan who is entitled to benefits under this contract pursuant to the
Plan.

1.3

LIFE ANNUITY means an annuity consisting of [***]

1.4

25%, 50%, 75% or 100% LIFE JOINT AND SURVIVOR ANNUITY means an annuity
consisting of [***]

1.5

CERTAIN AND LIFE ANNUITY means an annuity consisting of [***]

 

1.6

PURE CERTAIN ANNUITY means an annuity consisting of [***]

 

1.7

SOCIAL SECURITY LEVEL INCOME OPTION means an annuity consisting of [***]

 

1.8

EMPLOYER means PotlatchDeltic Corporation.

 

 




-1-

--------------------------------------------------------------------------------

 

ARTICLE II:  BENEFITS

 

2.1ANNUITY BENEFITS

   a.Annuity Benefits to Commence on May 1, 2020

 



Each Participant and each joint annuitant (as indicated on the Participant
Listing) or beneficiary of a deceased Participant who was receiving or became
entitled to receive retirement benefit payments under the Plan immediately prior
to March 6, 2020 and is living on March 6, 2020 will be entitled to an annuity
benefit under this contract commencing on May 1, 2020.  The amount, form and
duration of such benefit will be determined pursuant to the provisions of the
Plan, as per the attached listing by the Contractholder to New York Life.

  




-2-

--------------------------------------------------------------------------------

 

ARTICLE III:  PAYMENT OF BENEFITS

 

3.1METHOD OF PAYMENT OF ANNUITY BENEFIT

The annuity benefit provided under the terms of this contract will be payable by
check at the Home Office of New York Life.  Such annuity benefit payments will
be due and payable monthly in an amount equal to 1/12th of the annual annuity
benefit.

3.2BENEFICIARY

For Certain and Life Annuity and Pure Certain Annuity [***]

If there is no surviving designated beneficiary at the date of death, any
benefit payable will be paid to the spouse, if living, or in equal shares to the
living members of the first of the following classes of surviving relatives:
children; parents; brothers and sisters; or the estate of the deceased.

A Participant may designate a beneficiary or change a previous designation only
by written notice.  No such designation or change will be effective until
received by New York Life, but, once it has been so received, it will take
effect as of the date the notice was signed, subject to any payment made or
other action taken before such receipt.  A beneficiary designation made under
the Plan prior to the Effective Date as communicated by the Contractholder to
New York Life will continue in force until changed by the Participant in
accordance with the foregoing.

[***]

3.3PAYMENT IN EVENT OF INCAPACITY [***]

3.4EVIDENCE OF SURVIVAL

When any payment under this contract is contingent upon a person being alive on
any date, New York Life may require evidence satisfactory to it that such person
was alive on said date.




-3-

--------------------------------------------------------------------------------

 

ARTICLE IV:  GENERAL PROVISIONS

 

4.1CONTRACT

The entire contract between New York Life and the Contractholder will consist of
this contract including Participant Listing and Exhibits, if any, and the
application of the Contractholder, a copy of which is attached hereto.  No agent
or other person except an Executive Officer of New York Life has authority to
make, endorse, or modify this contract on behalf of New York Life or to waive
any of New York Life’s rights or requirements, and no modification of this
contract will be valid unless evidenced by an amendment to the contract signed
by the Contractholder and an Executive Officer of New York Life.  No such
modification will require the consent of any Participant or other person or
entity entitled to a benefit, provided that such modification does not affect
the amount, or the terms and conditions of payment, of any annuity provided with
respect to the Participant under this contract.

4.2CERTIFICATES

 



New York Life will issue to each Participant when his annuity benefit commences,
an individual certificate setting forth the amount of such annuity benefit and
the terms of its payment.

4.3MISSTATEMENTS AND REDETERMINATION OF ANNUITY PAYMENTS

If the age, sex or form of annuity payments with respect to any Participant is
found to have been misstated, then, (unless an equitable adjustment satisfactory
to New York Life and the Contractholder is made) the amount of annuity payable
by New York Life will be as may be provided by the amount initially applied to
the purchase of any annuity and determined as of the Effective Date of this
contract based on the misstated information, but redetermined on the basis of
the correct age, sex and form of annuity payments.  Any adjustment of terms or
amounts of payments made in accordance with the preceding statement will be
conclusive upon any Participant affected thereby.

Upon redetermination of annuity amounts in accordance with the preceding
paragraph, any overpayments by New York Life due to any misstatement that gave
reason to the redetermination will be deducted from amounts thereafter payable
to the Participant, or  other person or entity entitled to a benefit and any
underpayments will be paid in full with the next payment due the Participant or
other person or entity entitled to a benefit.

4.4INFORMATION TO BE FURNISHED

(i) New York Life will be furnished data required for the administration of this
contract, including data required by the Retirement Equity Act of 1984 or any
other Act and applicable regulations.

 

 




-4-

--------------------------------------------------------------------------------

 

ARTICLE IV:  GENERAL PROVISIONS (continued)

 

(ii) New York Life reserves the right to inquire into the accuracy and
completeness of any such data and to make a reasonable inspection of the records
upon which such data are based, but it is under no obligation to make any such
inquiry or inspection.

 

(iii) All references in this contract to action taken pursuant to the Plan means
actions reported to New York Life as having been taken by the Employer in
accordance with the provisions of the Plan.  New York Life is entitled to rely
conclusively on the accuracy and completeness of data reported to it by the
Employer, including the determination as to whether an individual is entitled to
a benefit and the amount and form of such benefit.

4.5LIABILITY OF NEW YORK LIFE

New York Life is not a party to the Plan and its obligations are limited to
those set forth in this contract. The liability of New York Life, with respect
to a Participant or other person or entity entitled to a benefit, will be
limited to the payment of any benefit due such person or entity under the terms
of the contract and in force at the time such payment becomes due.

4.6ASSIGNABILITY

The Contractholder may assign this Contract, in whole or in part, provided the
assignee holds the Contract or any interest therein as an asset of a pension,
profit-sharing or other retirement plan maintained by a corporate employer which
meets the qualification requirements of Section 401(a) of the Internal Revenue
Code, as amended, or to any other assignee provided that, in the opinion of New
York Life’s legal advisor, this Contract retains its exempt status under the
Securities Act of 1933, or any other federal or state securities laws.  Any
other attempted assignment of this Contract or any interest therein will be null
and void, and will not be binding on New York Life.

Any assignment of this Contract, or of any interest therein, must be filed with
New York Life.  Any such assignment will be subject to any payment made or other
action taken by New York Life before the assignment is received and acknowledged
as accepted by New York Life.  New York Life assumes no responsibility for the
validity of any assignment.

No other person entitled to a benefit under this Contract will have the right to
assign, transfer, hypothecate, encumber, commute or anticipate his interest in
such benefit and, to the extent permitted by law, no benefit will be liable to
seizure or application by operation of law to pay any debt or liability incurred
by him, except to the extent as may be required under the terms of a Qualified
Domestic Relations Order as such term is defined under the Retirement Equity Act
of 1984 and applicable regulations.

4.7JURISDICTION

This contract is delivered in and subject to the laws of the state of
Washington.

-5-

--------------------------------------------------------------------------------

 

PARTICIPANT LISTING

 

Individuals listed below are entitled to the indicated annuity benefit payments
by New York Life Insurance Company commencing on May 1, 2020.

 

 

 

 

 

 

UNIQUE_ID

CERTIFICATE #

NAME

SOCIAL SECURITY NUMBER

SEX

DATE OF BIRTH

MONTHLY BENEFIT

FORM OF ANNUITY

JOINT ANNUITANT NAME

JOINT ANNUITANT SEX

JOINT ANNUITANT DOB

LAST GUARANTEED PAYMENT DATE / SSLIO LAST PAYMENT DATE

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

--------------------------------------------------------------------------------

[gmnfo2jpzisi000001.jpg]

 

APPLICATION

 

PotlatchDeltic Corporation as Contractholder


whose Main Office Address is 601 W 1st Ave, Suite 1600

Spokane, WA 99201

 

hereby makes application to New York Life Insurance Company

51 Madison Avenue

New York, NY  10010

 

for Group Annuity Contract No.[***], the terms of which are hereby approved and
accepted by the Contractholder to take effect on the Effective Date specified in
the Contract.

 

 

It is agreed that this application supersedes any Statement of Understanding or
application for this Contract previously signed by the Contractholder.

 

 

Executed at ________________________Contractholder

 

 

 

On October 16, 2020                               

By  /s/ Jerald W. Richards  VP-CFO                
                                                      (Signature and Title)

 

 

Agent:  ______________________________________________

 

 

Countersignature:  ______________________________________________

(Resident Licensed Agent where Required)

 

 

This copy is part of the entire contract and a duplicate original of the

contract including this Application is to be returned to New York Life.

 

It is a crime to knowingly provide false, incomplete, or misleading information
to an insurance company for the purpose of defrauding the company.  Penalties
include imprisonment, fines and denial of insurance benefits.

 

 

 